DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Group I, Species I, and Claims 1-5, 7-8, and 10-12 in the reply filed on April 22, 2022 is acknowledged. Claims 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 13-19 are canceled without traverse. Election was made without traverse in the reply filed on April 22, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0041759 A1 to Kahen (“Kahen”).												As to claim 1, Kahen discloses a quantum dot structure comprising: a core (205) comprising a III-V-compound semiconductor material (InP); an intermediate region (including 210 at about 50 Ga%) comprising a III-V-compound semiconductor material (InGaP) at least partially surrounding the core (205); a shell (GaP ¶ 0043, ¶ 0052) comprising a III-V-compound semiconductor material (GaP ¶ 0043, ¶ 0052) at least partially surrounding the core (205) and the intermediate region (including 210 at about 50 Ga%); and a passivation region (shelling ZnS) comprising a II-VI-compound semiconductor material (ZnS ¶ 0083) at least partially surrounding the shell (GaP ¶ 0043, ¶ 0052) (See Fig. 1, Fig. 2, ¶ 0002, ¶ 0027, ¶ 0040, ¶ 0041, ¶ 0043, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0049, ¶ 0051, ¶ 0052, ¶ 0081, ¶ 0082, ¶ 0083) (Notes: the limitation “region” is defined as an area having no definite boundaries by Merriam-Webster.com).		As to claim 2, Kahen further discloses wherein the core (205) and/or the intermediate region (including 210 at about 50 Ga%) and/or the shell (GaP ¶ 0043, ¶ 0052) comprises In1-xGaxP with 0 ≤ x ≤ 1 (See Fig. 2, ¶ 0040, ¶ 0041, ¶ 0043).			As to claim 3, Kahen further discloses wherein the core (205) and/or the intermediate region (including 210 at about 50 Ga%) and/or the shell (GaP ¶ 0043, ¶ 0052) comprises In1-xGaxP with 0 ≤ x ≤ 0.63 (See Fig. 2, ¶ 0040, ¶ 0041, ¶ 0043).		As to claim 4, Kahen further discloses wherein the intermediate region (including 210 at about 50 Ga%) comprises a graded alloy of the III-V-compound semiconductor material (InP) of the core (205) and the III-V-compound semiconductor material (GaP ¶ 0043, ¶ 0052) of the shell (GaP ¶ 0043, ¶ 0052) (See Fig. 2, ¶ 0040, ¶ 0041, ¶ 0043) (Notes: the limitation “graded” is defined as to arrange in a scale or series by Merriam-Webster.com).											As to claim 5, Kahen further discloses wherein the intermediate region (including 210 at about 50 Ga%) and the shell (GaP ¶ 0043, ¶ 0052) comprise at least one chemical element (Ga) not present in the core (205), and wherein a concentration of the chemical element (Ga) in the intermediate region (including 210 at about 50 Ga%) increases at least partially from core (205) to shell (GaP ¶ 0043, ¶ 0052) (See Fig. 2, ¶ 0040, ¶ 0041, ¶ 0043).									As to claim 7, Kahen further discloses wherein the core (205) and/or the intermediate region (including 210 at about 50 Ga%) and/or the shell (GaP ¶ 0043, ¶ 0052) is free of Cd (See ¶ 0040, ¶ 0052).								As to claim 8, Kahen further discloses wherein the core (205) and/or the intermediate region (including 210 at about 50 Ga%) and/or the shell (GaP ¶ 0043, ¶ 0052) comprises Zn (See ¶ 0045, ¶ 0047, ¶ 0052) (Notes: the shell comprises the GaP and ZnSe as the limitation “comprise” is not limiting).						As to claim 10, Kahen discloses further comprising an intermediate passivation region (shelling ZnSeS) comprising a II-VI-compound semiconductor material (ZnSeS) between the shell (GaP ¶ 0043, ¶ 0052) and the passivation region (shelling ZnS) (See ¶ 0052, ¶ 0081, ¶ 0082, ¶ 0083).									As to claim 11, Kahen discloses a light-emitting device (¶ 0027) comprising: a semiconductor chip configured to emit primary radiation; and a conversion element (phosphor) comprising a plurality of quantum dot structures according to claim 1, wherein the quantum dot structures are configured to convert at least part of the primary radiation into secondary radiation (See Fig. 1, ¶ 0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0041759 A1 to Kahen (“Kahen”) as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2007/0012928 A1 to Peng et al. (“Peng”). The teaching of Kahen has been discussed above.										As to claim 12, although Kahen discloses the quantum dot structures and the semiconductor chip (¶ 0027) (See Fig. 1, ¶ 0027), Kahen does not specifically disclose wherein some of the quantum dot structures are arranged in direct contact with the semiconductor chip.												However, Peng does disclose wherein some of the quantum dot structures (40) are arranged in direct contact with the semiconductor chip (20) (See Fig. 1, ¶ 0018, ¶ 0020, ¶ 0021, ¶ 0041, ¶ 0042).									In view of the teaching of Peng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kahen to have wherein some of the quantum dot structures are arranged in direct contact with the semiconductor chip because the quantum dot structures are generally dispersed in a matrix material and optically coupled and directly deposited onto the semiconductor chip to be excited by the semiconductor chip (See ¶ 0018, ¶ 0041, ¶ 0042).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Zhao et al. (US 2017/0110625 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815